El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
La Corte'de Distrito de Mayagüez declaró justificado el dominio de una casa y su solar, que tienen un valor de $300, a favor de los esposos Benigno Castro y Encarnación Agos-tini y Agostini en una mitad indivisa cada uno, que la es-posa heredó de su madre Trinidad Agostini y que el ma-rido compró a Francisca Bayrón, quien la heredó de su madre Trinidad Agostini, habiendo comprado ésta la casa y el solar a Altagracia del Río.
El Registrador negó la inscripción de esa declaración de dominio diciendo, en lo necesario ahora, lo siguiente-; “Denegada la inscripción solicitada . . . por los defectos de no acreditarse que la Sra. Agostini y Agostini haya satis-fecho la correspondiente contribución de herencia, o haya sido exenta del pago de la misma, del condominio adqui-rido en la forma expresada arriba, ni que aparezcan citados debidamente los herederos, sucesores o causahabientes de la anterior dueña Trinidad Agostini y Agostini, de quien no se acredita tampoco que la promovente Encarnación Agostini y Agostini sea la única y universal heredera. . . .”
El Código Político en su sección 368, enmendada por la Ley No. 62 del año 1916, impone eontribución( sobre las herencias pero dispone que no se cobrará a la esposa, hijo, nieto o persona legalmente reconocida como hijo adoptivo del varón fallecido, cuando el valor de tales bienes sea de $5,000 o menos. La sección 378 dice que será obligación del Tesorero de Puerto Rico expedir recibos especiales por triplicado al pagarse dicha contribución; y la sección 379 dispone que ningún tribunal aprobará la división o distribución de los bienes de ningún fallecido a me-*742nos de haberse presentado el recibo o los recibos especia-les dispuestos en el artículo anterior y que ningún regis-trador inscribirá instrumento alguno ni fallo, sentencia o auto judicial en relación con la división, distribución o en-trega de dichos bienes a menos de haberse presentado el recibo o recibos expedidos por el Tesorero.
En este caso, sin embargo, no tenemos que decidir si la persona que trata de inscribir un expediente de dominio por haber adquirido la finca o parte de ella por herencia tiene que presentar al registrador el recibo de haber pa-gado dicha contribución, porque siendo la participación de Encarnación Agostini y Agostini de $150, claramente está exenta por la ley del pago de esa contribución y, pbr tanto, no necesita presentar el recibo de haberla satisfecho ni acre-ditar que ha sido exenta de ella.
 De la declaración de dominio aparece que la finca de Trinidad Agostini fué heredada por mitad por sus hijas Encarnación Agostini y Francisca Bayrón; y como la última fué anterior dueña a Benigno Castro de la mitad que le vendió, siendo al mismo tiempo heredera de la anterior dueña Trinidad Agostini, al decir la corte que fueron citados los anteriores dueños de la finca puede admitirse que fué citada la causahabiente de ella, Francisca Bayrón; ni tenía necesidad Encarnación Agostini de justificar en el registro que es la única heredera de Trinidad Agostini porque de la declaración de dominio aparece que fueron dos las herederas de Trinidad Agostini y porque tal requisito sólo es necesario para justificar por qué no se ha hecho la citación de los causahabientes de la anterior dueña.
También contiene la nota del registrador recurrido la consignación de un defecto subsanable, pero como no ha sido impugnado por los recurrentes no tenemos que considerarlo.
La nota recurrida debe ser revocada y ordenarse la ins-cripción de acuerdo con esta opinión.